To compel the reinstatement, at the instance of the father, of a suspended pupil.
Granted January 22, 1891, without costs.
A regulation had been adopted by the school boax*d allowing scholars to leave the school room during its sessions as they considei-ed it necessary, or as they saw fit for a reasonable length of time, but in consequence, such scholar so. absenting was required to bring in the next morning the spelling lesson for the next day written out fifteen times in rotation. The scholar, a girl of eleven years of age, had, during the afternoon session, which occupied two hours and forty-five minutes without intermission, left the school room for a few minutes to attend to a call of nature. Her father (relator) regarding the rule as *1220an unreasonable one, directed her not to comply therewith, and she was suspended. The return does not deny, but declines to admit, that the scholar left the school room for the purpose named, but the petition sets forth, that relator afterwards presented a petition to the school board, setting forth the facts, asking that the same be investigated, and that his daughter be reinstated without being required to submit to said punishment, but the board, without denying the fact, insisted upon the application of the rule in all cases, so that the only question before .the court' was the reasonableness of the rule.
Counsel for relator conceded the right of the hoard to adopt rules and regulations but insisted that such rules must be reasonable, citing Holman vs. School Trustees, 77 M., 605 (1220); Fertich vs. Mitchener, 111 Ind., 472; Thompson vs. Beaver, 63 Ill., 353; Roberts vs. Boston, 5 Cush., 198; Sherman vs. Charleston, 8 Cush., 160; Spiller vs. Woburn, 12 Allen, 127; Hodgkins vs. Rockport, 105 Mass., 475; State vs. Burton, 45 Wis., 150.
As to the consequences of undue restraint under the circumstances, counsel cited Tanner’s Practice of Medicine, 448-553-556; Gant’s Treatise of Diseases of the Bladder, 54.